Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
Claims 1-13 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a device for stowing a steering wheel, comprising: a steering wheel module including a steering wheel, wherein the steering wheel module is movable to an interior of a stowage space together with the steering wheel; a complex planetary gear set including a first rotational element connected to the steering wheel while being selectively locked by a first braking element, a second rotational element connected to a reaction force motor, a third rotational element selectively locked by a second braking element, a fourth rotational element selectively locked by a third braking element, and a fifth rotational element configured to operate as an output element; a sliding unit configured to slide the steering wheel module into the stowage space using rotational force output from the fifth rotational element; and a return spring configured to provide resilience force in a direction in which the steering wheel module moves away from the storage space to be deployed, as required by claim 1.
Schmidt et al. (U.S. P.G. Publication No. 2017/0151975 A1) discloses a steering wheel module (10) including a steering wheel (12), wherein the steering wheel module is movable to an interior of a stowage space (interior space of the dash board as seen in at least FIG. 4) together with the steering wheel; a sliding unit configured to slide the steering wheel module into the stowage space (¶ [0037], “axially movable”) and a return spring (60) configured to provide resilience force in a direction in which the steering wheel module moves away from the storage space to be deployed (¶ [0058]).  However, Schmidt does not disclose or render obvious, inter alia, a complex planetary gear set including a first rotational element connected to the steering wheel while being selectively locked by a first braking element, a second rotational element connected to a reaction force motor, a third rotational element selectively locked by a second braking element, a fourth rotational element selectively locked by a third braking element, and a fifth rotational element configured to operate as an output element; and the sliding unit using rotational force output from the fifth rotational element.
Thiele et al. (DE 19705203 A1) discloses a steering wheel module (depicted in FIG. 1) including a steering wheel (4), wherein the steering wheel module is movable to an interior of a stowage space (space within steering column 1 as seen in FIG. 1) together with the steering wheel (via sliding unit 14); a complex planetary gear set (12) including a first rotational element (19) connected to the steering wheel while being selectively locked by a first braking element (26), a second rotational element (17) connected to a reaction force motor (10), a third rotational element (23) selectively locked by a second braking element (26), and a sliding unit (14; FIG. 1) configured to slide the steering wheel module into the stowage space (FIG. 1 depicts rack and worm at 14 that allows axial displacement of shaft 3 into the column 1).  However, Thiele does not disclose or render obvious, inter alia, a fourth rotational element selectively locked by a third braking element and a fifth rotational element configured to operate as an output element; the sliding unit using rotational force output from the fifth rotational element; and a return spring configured to provide resilience force in a direction in which the steering wheel module moves away from the storage space to be deployed.
Kreutz (WO 2017009125 A1) discloses a device (1) for stowing a steering wheel (52), comprising: a steering wheel module (2) including a steering wheel (52), wherein the steering wheel module is movable to an interior or a stowage space (6) with the steering wheel 52 (Para. [0042] of Translation);  a complex planetary gear set (9 in FIG. 4-6) including a first rotational element (91), second rotational element (92) and third rotational element (95).  However, Kreutz does not disclose or render obvious that the complex planetary gear set includes a first rotational element connected to the steering wheel while being selectively locked by a first braking element, a second rotational element connected to a reaction force motor, a third rotational element selectively locked by a second braking element, a fourth rotational element selectively locked by a third braking element, and a fifth rotational element configured to operate as an output element; a sliding unit configured to slide the steering wheel module into the stowage space using rotational force output from the fifth rotational element; and a return spring configured to provide resilience force in a direction in which the steering wheel module moves away from the storage space to be deployed.
Hwang et al. (U.S. P.G. Publication No. 2021/0171088 A1) do not anticipate or render obvious (double patenting) the claim combination comprising, inter alia, a fourth rotational element selectively locked by a third braking element, and a fifth rotational element configured to operate as an output element; a sliding unit configured to slide the steering wheel module into the stowage space using rotational force output from the fifth rotational element; and a return spring configured to provide resilience force in a direction in which the steering wheel module moves away from the storage space to be deployed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656